DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasegawa et al (2015/0325824).
Hasegawa et al disclose a battery block, battery module, and battery holder, for cylindrical (tubular batteries/ accumulators) wherein the battery block holder includes the elements below corresponding to those as instantly claimed:
“tubular accumulators” 2
Insulating case/ support 3 

Conductive plates 12, 17

Each of which is fastened to the top and bottoms of the tubular batteries, as described by the instant drawings and claims, wherein the sets of plates (10, 11, 12 and 16, 17, 18) are welded via tabs which extend to the sides of the support elements, 15 and 20 ([0064]; claims 1, 6, 9). The fasteners include screws (and nuts) to extend through the shafts 23, 24, which extend through the support and through alignment holes in the plates as required by claims 2, 3. With respect to claim 4, which recites that the screws have “shoulders”, this only appears in the claim, but appears to mean that the screw has an end or top which only allows the screw, which is flush with the plates when fully screwed into the holes. This is common with screws, and taught by the reference.

    PNG
    media_image1.png
    321
    348
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    655
    473
    media_image2.png
    Greyscale

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walpurgis (9,774,019 and its equivalent WO2014/111233).
Walpurgis discloses a rechargeable battery comprising a plurality of cylindrical (tubular) batteries 10, two holders 20 having receptacles for the batteries 21, 22 (insulating), and outer conductive connectors 30, having bent contacts/ tabs 33 on the sides (column 3, line 50 to column 4, line 34; instant claims 1 and 6-9). 


    PNG
    media_image3.png
    483
    673
    media_image3.png
    Greyscale


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reinhardt et al (DE 10-2011-119253 and its machine translation).
Reinhardt et al disclose a battery retaining system comprising retention devices (2, 3) (instant support elements), with recesses (4) for receiving cylindrical (tubular) batteries (instant claims 1, 7, 8, 9), specifically as per claim 1 of the reference:
Holding system ( 1 ) for electrical energy storage, comprising: a first holding device ( 2 ) with at least two recesses ( 4 ) (instant support element and openings insulating),  for respectively receiving an electrical energy store and at least one connector ( 7 ) for electrically connecting received electrical energy storage with each other; a second holding device ( 3 ) (instant support element) with at least two recesses ( 8 ) for respectively receiving an electrical energy store and at least one connector ( 11 ) for electrically connecting received electrical Eriergiespeichern with each other; at least one socket-shaped contact ( 12 ) connected to the at least one connector ( 7 ) of the first holding device ( 2 ) is electrically connected; and at least one pen-shaped contact ( 13 ) connected to the at least one connector ( 11 ) of the second holding device ( 3 ) is electrically connected, wherein the first holding device ( 2 ) and the second holding device ( 3 ) are arranged to be releasably connected to each other, and wherein the at least one female contact ( 12 ) and the at least one pin-shaped contact ( 13 ) (instant fastener) are arranged to intermesh the at least one connector ( 7 ) (first conductive sheet) of the first holding device ( 2 ) and the at least one connector ( 11 ) (second conductive sheet) of the second holding device ( 3 ) electrically connect to each other when the first holding device ( 2 ) and the second holding device ( 3 ) are interconnected.
The materials and method of the reference describe elements which correspond to the instantly claimed elements of claims 1 and 7-9.
Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al (2015/0097425).
Kimura et al disclose a battery system comprising cylindrical/ tubular batteries arranged in parallel, wherein the batteries are held in a holder 23 (non-conductive, insulating), with through holes (instant openings) 23a for receiving the battery cells thereinto. The conductive terminals 22b, 22c and bus bar (plates) are all fastened to the support elements ([0075]-[0084]; 1, 7-9)). 


    PNG
    media_image4.png
    398
    369
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722